George, J.
1. The defendant in error alleged in his suit that the Mayor and Aldermen of the City of Savannah maintained a public wharf as a part of Lincoln and River streets in that city, from which a set of wooden steps led down into the Savannah river, and that the steps suddenly gave way while he and others were using them, thereby precipitating him into the river. In the fall he “struck his right shoulder, thereby severely spraining the same.” The defendant admitted its corporate entity, but denied (1) that the city maintained a public wharf and steps as a part of its public streets, as alleged in the petition; and (2) that the plaintiff was injured as alleged. On the trial the evidence disclosed injury to the plaintiff’s leg, and showed that his right shoulder was bruised a little. The evidence in the record is, silent as to the location of the steps and the streets referred to in the petition; and it does not appear that the city owned, operated, constructed, repaired, or used the steps in question. Held, that the proof of injury alleged was sufficient to authorize the verdict for $36 in favor of the plaintiff; but that the evidence in the record is insufficient to establish the essential fact, alleged in the petition, that the City of Savannah maintained a public wharf and a set of wooden steps as a part of Lincoln and River streets in the City of Savannah.
2. It was contended in this court by counsel for the defendant in error that the case was submitted to the jury for the purpose of establishing liability against the city, and that the city did not specifically contend, either at the trial or upon the hearing of its motion for a new trial, that the wharf and steps were not in the City of Savannah, and that Lincoln and River streets were not public streets in the City of Savannah. The record indicates as much, but the city contends, under the general grounds of the motion for a new trial, that the verdict is contrary to evidence and without evidence to support it; and the court erred in overruling the motion.

Judgment reversed.


Wade, O. J., and Luhe, J., concur.